Citation Nr: 0911521	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  99-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board remanded the case for additional development in 
January 2001 and October 2004.  The appeal has been returned 
to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or not 
the Veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Requisite additional evidence may be obtained from 
sources other than the Veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

The Veteran contends that he currently has PTSD as a result 
of exposure to several in-service stressors, including his 
base being exposed to enemy rocket and mortar attacks and 
seeing a man who had his throat slashed and/or his head cut 
off because he fell asleep while on guard duty.  

The Board has reviewed the Veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The Veteran's DD 214 shows that he served in the United 
States Army from March 1967 to February 1970.  He received 
the Vietnam Service Medal, the Vietnam Campaign Medal and the 
National Defense Service Medal, but did not receive any 
decorations or medals which are awarded exclusively for 
involvement in combat.  

His service personnel records also show that he was in 
Vietnam from July 1967 to July 1968 and from February 1969 to 
February 1970.  His listed military occupations were supply 
clerk, stock control and accounting specialist and equipment 
store supervisor.  During the first Vietnam tour, he was 
assigned to the 625th Supply and Service Company (DS).  
Throughout the second tour, he was assigned to Company E, 
U.S. Army Depot, Long Binh.  A section of the personnel 
records titled "Campaigns" lists the Vietnamese Counter 
Offensive PH III, Vietnam Counter Offensives Phase IV & V, 
Tet Counter Offensive and "Unnamed Campaign."  Such 
notations regarding campaigns do not establish involvement in 
combat.  As a general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a Veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (October 18, 1999).  

In this regard, the Board notes that the Veteran's claimed 
stressors are somewhat related to combat, but the Veteran was 
a supply clerk in service and there is no indication he 
engaged in combat with the enemy.  The record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  In this 
regard, the Veteran has described some events in his stressor 
statements that he claims were very stressful to him and 
caused his PTSD; those events include multiple instances of 
his base coming under enemy rocket and mortar attacks and 
seeing a man who had his throat slashed and/or his head cut 
off because he fell asleep while on guard duty.  The 
Veteran's service treatment records and service personnel 
records do not contain indications of any instances of him 
personally coming under fire or that the Veteran was directly 
involved in the claimed stressful incidents, however.

Pursuant to a request by the RO, the Center for Unit Records 
Research (CURR) in June 2006 responded directly to the RO 
regarding the Veteran's claimed stressors.  CURR verified 
that the Veteran was attached to the 625th Supply and Service 
Co, assigned to the 24th Supply and Service Battalion.  CURR 
noted that the July to December 1967 morning reports 
submitted by the 625th Supply and Service Company do not list 
anyone assigned to the unit as killed in action.  

However, documentation submitted in October 2008 by the 
Veteran's representative relates to the verification of the 
alleged mortar and rocket fire stressors experienced by the 
Veteran.  This documentation includes newspaper article 
archive abstracts from a number of different newspapers that 
show An Khe received mortar attacks during January 1968, 
including in both early and late January.  One of the 
available full articles, the Columbia Missourian, dated 
January 26, 1968, reports on how An Khe was attacked with 
mortar fire and hostile troops and demolition squads 
infiltrated the An Khe airfields and destroyed military 
equipment.  U.S. troops were noted as killed and wounded in 
these attacks.  The Board notes that the Veteran's service 
personnel records confirm that the Veteran was with the 625th 
Sup & Svc Co. in Vietnam from July 1967 to July 1968, during 
which time the above attacks occurred.  USARV Circular Number 
210-2 shows that 625th Sup & Svc Co was located at An Khe 
during this time.  

There is evidence both for and against the verification of 
the Veteran's in-service stressors.  The Board notes that all 
the precise details of the Veteran's claimed stressors have 
not been verified.  However, this case is similar to 
Pentecost, as the Veteran here had a non-combat MOS and 
claimed that he was exposed to rocket and mortar fire during 
his time in Vietnam, including during the Tet offensive of 
1968.  Records now associated with the claims file 
corroborate the Veteran's assertion that enemy rocket and 
mortar fire attacks occurred during the time he was with 
625th Sup & Svc Co., although they do not document his 
personal participation.  The Court in Pentecost determined 
that the Veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally, and the Board finds a 
similar situation here, that the Veteran experienced such 
attacks personally. 

Therefore, taking into account the Veteran's contentions and 
personnel records that show the Veteran served with the 625th 
Sup & Svc Co. from July 1967 to July 1968 and the 
contemporaneous newspaper articles that document the 
Veteran's base coming under fire, it is clear that the 
corrobative evidence regarding some of the Veteran's in-
service stressors is at least in equipoise.  When there is 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board determines that, giving the Veteran the benefit of the 
doubt, the Veteran's claimed stressors of undergoing rocket 
and mortar fire are corroborated by the evidence of record.

The next question presented is whether a stressor such as 
reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

July 1999 private medical records from Lafayette General 
Hospital show the Veteran admitted to the medical psychiatric 
unit after presenting with suicidal ideation and a bullet for 
a handgun.  The Veteran described isolating himself and 
indicated he did not like to be around crowds.  He was 
experiencing poor sleep, depression, low self-confidence and 
low self-worth.  He was diagnosed with major depression with 
suicidal ideation and PTSD.  VA treatment records dated from 
September 1997 to November 2002 show periodic mental health 
clinic treatment.  In November 2002, a psychiatry note 
included a diagnosis of PTSD.  Also of record is a report of 
a VA psychiatric examination conducted in January 2003, which 
resulted in diagnoses including PTSD by history.  A March 
2006 treatment note contains a diagnosis of PTSD.

Here, the record includes an April 2007 VA examination, but 
the Board deems this examination inadequate.  The examination 
focused on discussing the Veteran's stroke and the examiner 
opined that he was not in the position to comment on the 
validity of the Veteran's previous diagnoses of PTSD.  He 
further opined that the Veteran did not currently meet the 
criteria for PTSD.  The examiner noted that the Veteran had 
apparently received a diagnosis of PTSD from a clinic in 
Lafayette, but the records were not available to him.  The 
Board observes that the examiner therefore did not examine 
the July 1999 records currently in the claims file from 
Lafayette General Hospital and did not otherwise comment on 
the 1997 to 2002 VA treatment records showing PTSD, 
depression and other mental health treatment, or the March 
2006 VA treatment record showing a diagnosis of PTSD.  In 
addition, the examiner did not comment on any of the 
Veteran's claimed stressors, as documented in the claims 
file.  As a result, the Board is of the opinion that the 
Veteran should be afforded another VA examination to 
determine the etiology of any such claimed psychological 
disorder found to be present, to include PTSD and its 
relationship to the Veteran's verified stressors.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from June 2006 to 
the present, plus any additional private 
records identified by him. 

2.  Then, the RO should schedule the 
Veteran for an examination by a VA medical 
professional experienced in evaluating 
post-traumatic stress disorders, to 
determine the etiology of any psychiatric 
disorder(s) found to be present.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner is advised that the Veteran 
served in Vietnam and maintains that he was 
exposed to hostile mortar and rocket fire 
and seeing a man who had his throat slashed 
and/or head cut off because he fell asleep 
while on guard duty.  


The examiner should elicit as much detail 
as possible from the Veteran as to such 
claimed stressors, e.g., locations, dates, 
and identities of individuals involved. 
Then, the examiner should consider the 
Veteran's alleged in-service stressors for 
the purpose of determining whether such 
stressors were severe enough to have caused 
the current psychiatric symptoms, and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied 
by the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed PTSD is 
a result of service or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the DSM-IV.

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed 
psychiatric disorder is causally related to 
military service, or whether such a 
causation or relationship is unlikely 
(i.e., less than a 50-50 probability).

A complete rationale should be provided for 
any opinion offered.  The Veteran's claims 
files must be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should indicate the Veteran's medical 
records were reviewed, including the July 
1999 Lafayette Hospital record showing a 
diagnosis of PTSD, as well as 1997-2002 VA 
treatment records showing mental health 
treatment and PTSD and the March 2007 VA 
treatment record showing PTSD.

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


